Citation Nr: 1826492	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-34 319A	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bowel incontinence secondary to service-connected lumbar strain.  

2.  Entitlement to service connection for bilateral lower extremity radiculopathy, including as secondary to service-connected lumbar strain.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bipolar disorder.  

5.  Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1973 to November 1976 and from March 1977 to January 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has considered its jurisdiction of the issues based on the evidence of record, to include the Veteran's contentions and the psychiatric diagnoses of record.  Originally, the Veteran filed for service connection for bipolar disorder.  The RO denied this claim in a May 2010 rating decision.  The Veteran did not appeal, and the rating decision became final.  Then, in April 2011, based on an additional claim, the RO denied service connection for PTSD.  The Veteran timely filed a notice of disagreement (NOD), but the RO did not issue a statement of the case (SOC).  

Subsequently, the Veteran filed a claim to reopen the claim for bipolar disorder.  The RO denied and the Veteran perfected the appeal of the application to reopen the claim for bipolar disorder.  Also, the RO has considered and adjudicated the claim for entitlement to a psychiatric disability under a different diagnosis, to include that of PTSD.  After the issuance of an SOC on these issues, the Veteran also perfected this appeal.  Considering all of this, the Board finds that the issue of bipolar disorder was certified to it as an issue on which new and material evidence is needed to reopen, as there was a prior final denial.  

As to PTSD, the Veteran had a prior NOD that was not responded to and was, years later, pursuant to a new claim, perfected.  As that prior NOD was never removed, the issue of service connection for PTSD is before the Board on the merits (de novo).  Further, as to the other acquired psychiatric diagnoses, these are also before the Board on the merits.  As outlined below, the Board finds new and material evidence to reopen the claim of service connection for bipolar disorder, and once obtaining jurisdiction of the merits, combines the issues, pursuant to Clemons, as entitlement to service connection an acquired psychiatric disability, to include under both the issues of PTSD and a bipolar disorder.

The issues of entitlement to service connection for bilateral lower extremity neuropathy and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In May 2010, the RO denied service connection for bipolar disorder and the Veteran did not perfect an appeal.  

2.  The evidence submitted since the RO's May 2010 decision raises a reasonable possibility of substantiating the underlying claim for service connection for bipolar disorder and is therefore new and material evidence.  

3.  The Veteran does not have a disorder manifested by bowel incontinence.  


CONCLUSIONS OF LAW

1.  The May 2010 rating decision is final regarding the issue of service connection for bipolar disorder.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received since the RO's May 2010 rating decision sufficient to reopen the Veteran's claim of service connection for bipolar disorder.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  

3.  The criteria for service connection for bowel incontinence have not been met. 38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim.  38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).   

As the application to reopen the claim of entitlement to service connection for a bipolar disorder is being granted, and the issues of entitlement to service connection for an acquired psychiatric disability and bilateral lower extremity radiculopathy are being remanded, discussion of the VCAA with regard to these claims is unnecessary.

With respect to the claim for service connection for bowel incontinence, the Board finds that VA has satisfied its duties under the VCAA.  Specifically, notices were sent to the Veteran in June and July 2012 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.

The evidence shows that the Veteran was not afforded a VA examination in relation to his claim for service connection for bowel incontinence; however, the Board finds that, based upon the evidence of record, an examination is not warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, there is no competent evidence of record to support a finding that the Veteran has a current disability manifested by bowel incontinence or that such disability is related to service, including a service-connected lumbar strain.  The Veteran has provided statements that his claimed disability is related to service, and although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the Veteran has not been shown to possess the expertise to diagnose a bowel disability, as such knowledge falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Waters v. Shinseki, 601 F.3d 1274, 1279   (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.  The facts of this case which are the basis of this determination are discussed in greater detail below.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108.

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a May 2010 rating decision, the RO denied the Veteran's claim for bipolar disorder.  The Veteran did not file a notice of disagreement and, as a result, the May 2010 rating decision is final.  

Evidence received since the May 2010 rating decision includes VA treatment records, statements from the Veteran describing a stressor, and military personnel records.  The Board finds that the evidence received since the May 2010 rating decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim.

In this regard, the RO previously denied the Veteran's claim for bipolar disorder on the basis that there was no evidence of a diagnosis of depression or bipolar disorder while in military service or within one year of discharge.  However, evidence received since the May 2010 rating decision shows a possible nexus between the Veteran's military service and his bipolar disorder.  On this basis, the Board finds that new and material evidence has been received to reopen the claim for service connection for bipolar disorder.  

III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such have resulted in a disability.  See 38 U.S.C. § 1110. Hence, in the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks to establish service connection for bowel incontinence, including as secondary to a service-connected lumbar strain.  Here, the evidence does not show the existence of a current disability and therefore, the Veteran's claim for service connection must be denied.

A May 2017 note indicates that the Veteran controlled his urination and bowel movements by himself.  In August 2017, the Veteran reported having stool incontinence for about a month, which the examiner noted was a new development.  In an October 2017 VA back examination, the Veteran reported having unexpected bowel movements and episodes of fecal incontinence that he felt were caused by his present lower back condition.  Upon physical examination, the examiner did not find that the Veteran had any neurologic abnormalities, such as bowel problems, related to his back condition.  

The evidentiary record does not show any competent evidence of a diagnosis of bowel incontinence.  Thus, the Board must conclude that the Veteran does not currently have a disability manifested by bowel incontinence.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, supra.  Without competent evidence of a diagnosis of bowel incontinence, the Board must deny the Veteran's claim.  Degmetich v. Brown, 104 F.3d 1328 (1997) (the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the fact that he experiences symptoms of fecal incontinence. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, while the Veteran is competent to report his current bowel symptoms, he is not competent to diagnose himself with a bowel disorder, including bowel incontinence.  While the existence of a current disability does not categorically require medical evidence, in this case, the diagnosis of a bowel disability is an internal and complex diagnosis which requires specialized medical knowledge and training which the Veteran has not exhibited.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377-78 (Fed. Cir. 2007).

In consideration of the evidence, the Board finds a bowel disorder manifested by incontinence has not been shown during the appeal period.  The preponderance of the evidence is against the claim because the current disability element for service connection is not met.  Therefore, there is no doubt to be resolved, and service connection is not warranted for bowel incontinence.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
 

ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for bipolar disorder; to that extent, the appeal is granted.  

Service connection for bowel incontinence is denied.


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the remaining claims on appeal.  

a.  Bilateral Lower Extremity Radiculopathy

The Veteran asserts that he has bilateral lower extremity radiculopathy, to include as secondary to service-connected low back disability.  A review of the record shows that the Veteran is service-connected for lumbar strain.  

A VA examiner opined in July 2012 that the Veteran's right lower extremity radiculopathy was neither caused nor aggravated by his service-connected lumbar strain, reasoning that the May 2012 VA back examination did not reveal any neurological abnormalities and, consequently, a radiculopathy did not exist.  However, the May 2012 VA back examination asked about "other neurologic abnormalities," necessarily implying that radiculopathy is a neurologic abnormality.  As the Veteran was noted to have mild right lower extremity radiculopathy at that time, the Board finds the July 2012 opinion of little probative value.  

The Veteran was afforded a VA examination in October 2017 in connection with a claim for an increased rating for his service-connected back disability.  At that time, the examiner noted that the Veteran had moderately severe bilateral lower extremity radiculopathy involving the sciatic nerve roots.  Unfortunately, an opinion as to the etiology of any radiculopathy was not provided, including whether such was caused or aggravated by the service-connected back disability.  

In light of the above, the Board finds that a remand is warranted to obtain an examination with clarifying opinion regarding the etiology of any identified bilateral lower extremity radiculopathy, including as secondary to the service-connected lumbar strain.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

b.  Acquired Psychiatric Disability

As discussed in the introduction above, the Veteran's claim has been recharacterized as entitlement to service connection for an acquired psychiatric disability, to include PTSD, bipolar disorder, and depression as VA treatment records reflect diagnoses of a depressive disorder.  

The Veteran has not been afforded a VA examination to determine the nature and etiology of his acquired psychiatric disability.  All psychiatric disorders diagnosed during the appeal period must be considered and discussed.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (A current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant and outstanding VA treatment records and associate them with the electronic claims file.

2.  After completion of directive #1, schedule the Veteran for a VA examination with a neurologist, or a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's bilateral lower extremity pain. The claims file must be made available to and reviewed by the examiner. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, including electro-diagnostic testing and the results included in the examination report. After reviewing the claims file, to include all prior opinions provided, and examining the Veteran, the examiner should answer the following questions:

a.  Identify all bilateral lower extremity disabilities.  Does the Veteran have right and/or left lower extremity radiculopathy?

b.  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral lower extremity disabilities are related to his active service?

c.  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral lower extremity disabilities were caused by his service-connected lumbar strain?

d.  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral lower extremity disabilities were aggravated (permanently worsened beyond their natural progression) by service-connected lumbar strain?

A full rationale must be provided for any opinion offered. If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the back by the service-connected disability or disabilities.

3.  Upon completion of directive #1, schedule the Veteran for a VA psychiatric examination.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

With respect to each acquired psychiatric disability found to be present and/or diagnosed proximate to or during the pendency of the appeal, the examiner should offer an opinion on the following:

Is it at least as likely as not (50 percent or greater probability) that the acquired psychiatric disability was incurred in, caused by, or is otherwise related to, the Veteran's service?  

In providing this opinion, the examiner should address the diagnoses already of record, including depressive disorder.  The examiner is asked to offer an opinion even if the specific diagnosis has resolved (as the requirement for a current disability for VA purposes is met when the Veteran has a diagnosis such that he based his claim on the same, or had it during the pendency of the claim).

A rationale for all opinions offered should be provided. If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

4.  After completing all actions set forth above and any further action needed as a consequence of the above development, readjudicate the claims on appeal. If the benefit on appeal remains denied, the RO should furnish to the Veteran an appropriate Supplemental Statement of the Case and allow the appropriate time for response. Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


